UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6241



ARVIN L. WILLIAMS,

                                             Plaintiff - Appellant,

          versus

FRANKLIN E. FREEMAN, JR.; LLOYD W. PARKER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-49-5-CT-H)


Submitted:   July 23, 1996                 Decided:   July 31, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Arvin L. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Williams v. Freeman, No. CA-96-49-5-CT-H (E.D.N.C. Jan. 31,
1996). We also deny his motion for summary judgment and for an

order of restraint. We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                2